SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant o Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Soliciting Material Under Rule14a-12 o Confidential, For Use of theCommission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials TRIDAN CORP. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: TRIDAN CORP. P.O. Box 634, New City, N.Y. 10956 (212) 239-0515 ANNUAL REPORT June 28, 2010 Dear Shareholder: I am pleased to provide this annual report of Tridan Corp. for the fiscal year ended April 30, 2010, including the enclosed audited financial report for that period and for the corresponding period in 2009.Also enclosed are the notice of meeting, proxy statement for this year’s annual shareholders meeting on July 13, 2010, form of proxy, and the company’s privacy policy. A schedule of the company’s portfolio holdings at April 30, 2010, consisting entirely of municipal obligations, is included in the financial report.The company invests exclusively in non-voting securities.The company files its complete schedule of portfolio holdings with the Securities and Exchange Commission for the first and third quarters of each fiscal year on Form N-Q.The company’s Forms N-Q are available on the Commission’s website at http://www.sec.gov.They may be reviewed and copied at the Commission’s Public Reference Room in Washington D.C., and information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The net asset value per share at April 30, 2010 was $12.32, compared with $12.12 at April 30, 2009.Net investment income per share was $.34 for the year ended April 30, 2010, compared with $.36 for the year ended April 30, 2009.Distributions to shareholders amounted to $.34 per share for fiscal 2010, compared to $.37 for fiscal 2009. At the company’s last annual meeting on June 16, 2009, the reappointment of Weiser LLP (now known as WeiserMazars LLP) as the company’s auditors for the fiscal year ending April 30, 2010 was ratified by the shareholders as follows: Shares Voted For Shares Voted Against None Shares Abstaining TRIDAN CORP. June 28, 2010 Page –2– Also at the last annual meeting, the incumbent directors, all of whom are named below, were all reelected to serve as directors until the next annual meeting of shareholders, or until their successors are elected and have qualified. Shares Voted For Shares Withheld Mark Goodman Peter Goodman “ “ Paul Kramer “ “ Jay S. Negin “ “ Warren F. Pelton “ “ Russell J. Stoever “ “ The following Tables A and B set forth information concerning the directors, and Table C sets forth information concerning non-director officers of the company.The Table A directors (Mark Goodman, Peter Goodman and Warren Pelton) are “interested persons” as defined in Section 2(a)19 of the Investment Company Act of 1940, and the Table B directors (Messrs. Kramer, Negin and Stoever) are not.Peter Goodman is an “interested person” because he is an officer and holder of more than 5% of the shares of the company, Mark Goodman because he is Peter Goodman’s son, and Warren Pelton because he is an officer of the company. Table A Name, Address and Age Positions in Tridan Corp. Director Since Principal Occupations During Past 5 Years Number of Portfolios Overseen Other Directorships During Past 5 Years Interested Persons: Mark Goodman (Son of Peter Goodman) 7 Porters Cove Road Hingham, MA 02043 Age 56 Director Pianist and Teacher 1 None Peter Goodman 65 Wendover Road Rye, NY10580 Age 84 Director and President President, Tridan Corp. 1 None Warren Fred Pelton 6079 Fairway Court Naples, FL34110 Age 72 Director, Vice- President and Treasurer Director of Development, International College until 2001; Consultant 1 None TRIDAN CORP. June 28, 2010 Page –3– Table B Name, Address and Age Positions in Tridan Corp. Director Since Principal Occupations During Past 5 Years Number of Portfolios Overseen Other Director- ships During Past 5 Years Disinterested Persons: Paul Kramer 17 Huntley Road Holmdel, NJ 07733 Age 78 Director and Audit Committee Chairman Senior Adviser, Finance Scholars Group; Partner, Kramer Love & Cutler, LLP (certified public accountants) 1 Juniper Content Corporation Jay Stanley Negin 6 Demarest Court Englewood Cliffs, NJ 07632 Age 79 Director and Audit Committee Member Investor 1 None Russell Jude Stoever 15 Rockleigh Road Rockleigh, NJ 07647 Age 65 Director and Audit Committee Member Vice-President, Stoever Glass & Co., Inc. (a registered broker-dealer) 1 None Table C Name, Address and Age Positions in Tridan Corp. Principal Occupations During Past 5 Years Number of Portfolios Overseen Other Director-ships Held Non-director Officers: I. Robert Harris 51 East 42nd Street Suite 1700 New York, NY10017 Age 78 Secretary and Chief Compliance Officer Attorney None None TRIDAN CORP. June 28, 2010 Page –4– No director or officer received any compensation from the Company during the last fiscal year, except for the fees of $12,000 paid during each year to each director, plus an additional $5,000 to Paul Kramer as chairman of the audit committee. The Company does not have any bonus, profit sharing, or other compensation plan, contract or arrangement with anyone, nor any pension or retirement plan; nor has the Company ever granted to anyone any option, warrants or other rights to purchase securities. All executive officers of the Company as a group (two persons) received compensation (comprised solely of said directors' fees) aggregating $24,000 during fiscal 2010 (which excludes professional fees paid to the law firm of which I. Robert Harris, secretary of the Company, is a member). Additional information about directors is available without charge, upon the request of any shareholder by telephoning the company’s secretary, I. Robert Harris, collect at 212-682-8383, extension 39. Sincerely TRIDAN CORP. Peter Goodman, President TRIDAN CORP. P.O. Box 634 New City, NY10956 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD JULY 13, 2010 To the Shareholders of Tridan Corp.: The Annual Meeting of Shareholders of Tridan Corp. (the "Company") will be held on Tuesday, July 13, 2010, at 10:00 A.M. at the offices of Kantor, Davidoff, Wolfe, Mandelker, Twomey & Gallanty, P.C., 17th floor, 51 East 42nd Street, New York, NY 10017. The following subjects will be considered and acted upon at the meeting: Election of six directors; Ratification of the selection of WeiserMazars LLP as auditors of the Company for the fiscal year ending April 30, 2011; Transaction of such other business as may properly come before the meeting or any adjournment or adjournments thereof. The subjects referred to above are discussed in the Proxy Statement enclosed with this notice.Each shareholder is invited to attend the Annual Meeting of Shareholders in person.Shareholders of record at the close of business on June 22, 2010 have the right to vote at the meeting.If you cannot be present at the meeting, we urge you to fill in, sign and promptly return the enclosed proxy in order that your shares will be represented at the meeting. By Order of the Board of Directors I. Robert Harris, Secretary June 28, 2010 Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting to be Held July 13, 2010 This Notice of Annual Meeting, together with the attached Proxy Statement, Form of Proxy, Annual Report to Shareholders, and Privacy Policy are also available at www.tridancorp.com. As in the past, the Company also intends to mail those materials to shareholders with respect to all future shareholder meetings, in addition to posting them to its website as required by Security and Exchange Commission Rules. TRIDAN CORP. P.O. Box 634 New City, NY10956 PROXY STATEMENT This statement is furnished in connection with the solicitation by the board of directors of Tridan Corp., a New York corporation (the "Company") of proxies to be voted at the Annual Meeting of Shareholders to be held July 13, 2010 and any and all adjournments thereof, for the purposes set forth in the accompanying Notice of Annual Meeting of Shareholders.This Proxy Statement is being mailed to shareholders on or about June 28, 2010. All proxies which have been properly executed and received by the time of the meeting will be voted at the meeting in accordance with the instructions thereon.Any shareholder executing a proxy may revoke it in writing by execution of another proxy or by any other legal method at any time before the shares subject to the proxy are voted at the meeting.The board of directors recommends that shares be voted, and if no choice is specified on the proxy, the shares will be voted FOR the election as directors of the nominees hereinafter named, FOR ratification of the selection of WeiserMazars LLP, as auditors, and in the discretion of the proxy holders on such other matters as may properly come before the meeting. As of June 22, 2010, there were issued and outstanding 3,104,303.2745 shares of capital stock, par value $.02 per share, of the Company, which is the only class of capital stock of the Company.Shareholders will be entitled to one vote for each share held, with pro rata voting rights for any fractional shares.Holders of record of such shares at the close of business on June 22, 2010 will be entitled to vote at the meeting. The participants in the Tridan Corp. Employees' Stock Ownership Trust are the beneficial shareholders of the shares held under the trust, and the shares held for such participants will be voted only if and as directed by the participant for whose account such shares are held of record by the trustees of the trust.Accordingly, the attached notice, this proxy statement and the form of proxy have been mailed to each person who was a participant on the record date, and the shares beneficially owned by such participants will be voted in accordance with their proxies. The Company will pay the cost of preparing, assembling, and mailing the form of proxy and the material used in connection with solicitation of proxies.In addition to solicitation by use of the mails, certain officers and directors of the Company, who will receive no compensation for their services (other than their regular compensation) may solicit the return of proxies personally or by telephone or telegraph. An Annual Report covering the operations of the Company for its fiscal years ended April 30, 2010 and 2009 is enclosed herewith, but does not constitute a part of the material for the solicitation of proxies. ELECTION OF DIRECTORS At the meeting, six directors are to be elected to hold office until the next annual meeting of shareholders and until their respective successors shall have been chosen and qualified, or as otherwise provided in the by-laws of the Company.The election of a board of directors will require the vote of a majority of the shares present in person or by proxy at the meeting. It is intended that the persons named in the accompanying proxy will vote such proxy, if signed and returned, for the election of the nominees listed below.If for any reason any of said nominees shall become unavailable for election, which is not anticipated, the proxies may be voted for a substitute nominee designated by the board of directors.The board of directors has no reason to expect that any of the nominees will fail to be a candidate at the meeting and, accordingly, does not have in mind any substitute. As of June 22, 2010, Peter Goodman owned beneficially 1,276,910.73 shares (41.13%) ofthe Company, which does not include shares owned by Barbara S. Goodman, Peter Goodman's wife, nor shares owned by them as trustees for his brother Thomas Goodman. The following Tables A and B set forth information concerning directors and nominees for election as director for a term of one year.Table C sets forth information concerning non-director officers of the Company.The Table A nominees (Mark Goodman, Peter Goodman and Warren Pelton) are “interested persons” as defined in Section 2(a)19 of the Investment Company Act of 1940, and the Table B nominees (Messrs. Kramer, Negin and Stoever) are not.Peter Goodman is an “interested person” because he is an officer and holder of more than 5% of the shares of the Company, Mark Goodman because he is Peter Goodman’s son, and Warren Pelton because he is an officer of the Company. Table A Name, Address and Age Positions in Tridan Corp. Director Since Principal Occupations During Past 5 Years Number of Portfolios Overseen Other Directorships During Past 5 Years Interested Persons: Mark Goodman (Son of Peter Goodman) 7 Porters Cove Road Hingham, MA02043 Age 56 Director Pianist and Teacher 1 None Peter Goodman 65 Wendover Road Rye, NY10580 Age 84 Director and President President, Tridan Corp. 1 None Warren Fred Pelton 6079 Fairway Court Naples, FL34110 Age 72 Director, Vice- President and Treasurer Consultant 1 None - 2 - Table B Name, Address and Age Positions in Tridan Corp. Director Since Principal Occupations During Past 5 years Number of Portfolios Overseen Other Directorships During Past 5 Years Disinterested Persons: Paul Kramer 17 Huntley Road Holmdel, NJ 07733 Age 78 Director and Audit Committee Chairman Senior Adviser, Finance Scholars Group; Partner, Kramer Love & Cutler, LLP (certified public accountants) 1 Juniper Content Corporation Jay Stanley Negin 6 Demarest Court Englewood Cliffs, NJ 07632 Age 79 Director and Audit Committee Member Investor 1 None Russell Jude Stoever 15 Rockleigh Road Rockleigh, NJ 07647 Age 65 Director and Audit Committee Member Vice-President, Stoever Glass & Co., Inc. (a registered broker-dealer) 1 None Table C Name, Address and Age Positions in Tridan Corp. Principal Occupations During Past 5-years Number of Portfolios Overseen Other Directorships Held Non-director Officers: I. Robert Harris 51 East 42nd Street Suite 1700 New York, NY10017 Age 78 Secretary Attorney None None - 3 - The following table sets forth the dollar range of equity securities beneficially owned by each nominee for election as director: Name of Nominee Dollar Range of Equity Securities in Tridan Corp. Interested Persons: Mark Goodman Over $100,000 Peter Goodman Over $100,000 Warren Fred Pelton Over $100,000 Disinterested Persons: Paul Kramer None Jay Stanley Negin None Russell Jude Stoever None QUALIFICATIONS OF DIRECTORS Following is a brief description of the experience, qualifications and skills of the current directors, each of whom the board proposes for re-election as a director. Peter Goodman – Mr. Goodman is the principal shareholder, a director and chief executive officer of Tridan Corp., and also held those positions in its wholly-owned subsidiary Danskin, Inc. prior to sale of the business in 1980 and Tridan’s conversion to an investment company.He is skilled in business, thoroughly familiar with the company’s history and its activities, and has had extensive experience in securities investments, including municipal bonds. Jay S. Negin – Mr. Negin has been a director of the Company since 1985.He is an attorney and certified public accountant, although not practicing those professions.He has had extensive activity and experience in the municipal bond field, and participates actively in the board’s analysis and consideration of Tridan’s portfolio positions and transactions. - 4 - Warren F. Pelton – Mr. Pelton has been a director since 1988.He was a shareholder of Tridan Corp. and chief financial officer of Tridan and its subsidiary Danskin, Inc. prior to Tridan’s conversion to an investment company in 1980.He has had extensive experience over many years as a private management consultant and is skilled in financial planning. Russell J. Stoever – Mr. Stoever has been a director since 1995.He is vice president and sales manager of Stoever, Glass & Co., Inc., a registered broker-dealer.He has been employed there since 1971 and became a principal of that corporation in 1982, with involvement in all aspects of municipal finance.He is not an “interested person” of Tridan Corp., as defined in the Investment Company Act, in that he does not execute any portfolio transactions for, or engage in any principal transactions with, Tridan or its investment adviser or any accounts over which the adviser has brokerage placement discretion, or any other investment company having the same investment adviser.Mr. Stoever brings to the board a keen analysis of economic and market conditions and trends, and his views concerning portfolio management. Mark Goodman – Mr. Goodman has been a director since 1999.He is the son of Peter Goodman, and has been a shareholder of Tridan since before its 1980 conversion to an investment company.He is knowledgeable in the history and activities of the Company, and has also had broad investment experience in fixed income securities, including municipal bonds. Paul Kramer – Mr. Kramer has been a director since 2004.He has extensive experience as a certified public accountant and is expert in the fields of corporate governance, executive management, corporate restructuring, audit committee functions and related activities.He has served on the board of directors of a number of publicly-held corporations over the years.Mr. Kramer brings his skill and leadership abilities to his positions as a director and as chairman of Tridan’s audit committee. COMPENSATION OF DIRECTORS AND EXECUTIVE OFFICERS No director or officer received any compensation from the Company during the last fiscal year, except for the fees of $12,000 paid during each year to each director, plus an additional $5,000 to PaulKramer as chairman of the audit committee.The Company does not have any bonus, profit sharing, or other compensation plan, contract or arrangement with anyone, nor any pension or retirement plan; nor has the Company ever granted to anyone any options, warrants or other rights to purchase securities. All executive officers of the Company as a group (two persons) received compensation (comprised solely of said directors' fees) aggregating $24,000 during fiscal 2010 (which excludes professional fees paid to the law firm of which I. Robert Harris, secretary of the Company, is a member). - 5 - COMMITTEES Audit Committee The audit committee consists of three directors appointed by the board, namely Paul Kramer, Chairman, Jay S. Negin and Russell J. Stoever, each of whom is independent as defined in Rule 4200(a)(15) of the NASD listing standards.The board has determined that Mr. Kramer qualifies as an audit committee financial expert, as defined by applicable SEC rules and regulations.The audit committee operates under its charter, which it reviews annually and which is then submitted for approval by the board of directors.A copy of the charter is attached as an appendix to this proxy statement. The audit committee assists the board of directors in fulfilling their oversight responsibilities relating to the quality of the Company’s accounting and auditing practices, including its financial statements and financial reporting process, disclosure controls and procedures and internal control over financial reporting, the annual independent audit of the Company’s financial statements, and compliance with the Company’s ethics program and with regulatory requirements.The audit committee is directly responsible for the appointment, compensation and oversight of the Company’s independent registered public accounting firm.The committee met three times during the fiscal year ended April 30, 2010. Audit Committee Report The audit committee has reviewed and discussed the Company’s April 30, 2010 audited financial statements with management and with WeiserMazars LLP (formerly Weiser LLP), the Company’s independent registered certified public accountants.The audit committee has also discussed with said auditors the matters required to be discussed by PCAOB AU Section 380, “Communications with Audit Committees”, has received from them the written disclosures and letter required by PCAOB Rule 3526 “Communications with Audit Committees Concerning Independence”, and has discussed with them their independence from the Company.The audit committee met separately with the independent registered certified public accountants, with and without management, to discuss the results of their examination and their observations and recommendations.Based on the foregoing review and discussions, the audit committee has recommended to the board that the audited financial statements as of April 30, 2010 be issued to shareholders and filed with the SEC. Audit Committee Members: Paul Kramer, Chairman Jay S. Negin Russell J. Stoever Nominating Committee The Company does not have a standing nominating committee, because of the small size of the board of directors and the infrequency of its turnover.Rather, on those rare occasions when a new candidate is proposed for consideration, whether by a shareholder or by others, the entire board considers the candidate and the board itself acts as a nominating committee.The board considers a candidate’s, experience, familiarity with business and investments, knowledge about issues affecting the Company, and willingness to spend the time necessary to read applicable materials and attend meetings.The board does not consider diversity in identifying nominees.In instances where the board determines that a candidate will be a valuable replacement or addition to the board of directors, the board recommends such candidate’s election by the shareholders.This procedure has been followed successfully and without issue since 1980, when the Company first became a registered investment company, and the board believes it continues to be appropriate. - 6 - CONDUCT OF AND ATTENDANCE AT MEETINGS Peter Goodman is the president and chief executive officer of Tridan Corp.There is no chairman of the board.Board meetings are conducted by I. Robert Harris who is the company’s corporate secretary, general counsel, and chief compliance officer, but is not a director.This arrangement has existed successfully since the company’s conversion in 1980 from a manufacturing enterprise to a registered investment company.The structure was chosen based upon the differing business and professional background and expertise of Messrs. Goodman and Harris – Mr. Goodman with many years of experience managing a business company, and Mr. Harris as a practicing attorney with knowledge and experience in corporate law and procedural requirements. During the fiscal year ended April 30, 2010, there were five meetings of the board of directors and three meetings of the audit committee.Each of the directors attended at least 75% of the aggregate number of meetings of the board and of the audit committee on which he served.Although the Company has no formal policy regarding director attendance at the annual shareholders meetings, directors are expected to attend, and all members of the board attended last year’s annual meeting. SHAREHOLDER COMMUNICATIONS WITH DIRECTORS The board of directors has not established a formal process for shareholders to send communications to the board.In the board’s view, it is appropriate for the Company not to have such process, because the directors are few in number, and any shareholder who wishes to do so may address a letter to the attention of the entire board, care of the Company at its principal office, or to individual board members either at that address or at their personal addresses listed in the proxy statement. PRINCIPAL AND MANAGEMENT SHAREHOLDERS The following table sets forth certain information concerning directors and nominees as directors of the Company and persons believed by the Company to be the record owners of more than five percent (5%) of the Company's voting securities as of June 22, 2010: Title of Class Name and Address ofBeneficial Owner Number of Shares Beneficially Owned on June 22, 2010 Percent of Class on June 22, 2010 Capital Stock(par value $.02) Peter Goodman 65 Wendover Road Rye, NY10580 1,276,910.731/ 2/ 41.13% Barbara S. Goodman (wife of Peter Goodman) 65 Wendover Road Rye, NY10580 375,500.00 1/ 12.10% Thomas Goodman 111-20 73rd Avenue Apt. 6F Forest Hills, NY11375 701,000.00 3/ 22.58% Robert W. Erdos 549 Fairview Terrace York, PA17403 282,640.11 2/ 4/ 9.10% Mark Goodman 7 Porters Cove Road Hingham, MA02043 2.49% Warren F. Pelton 6079 Fairway Court Naples, FL 34110 0.96% All officers directors and nominees as a group (7 persons) 1,384,174.95 2/3/ 44.59% - 7 - 1/ Not including 600,000 shares owned indirectly by Mr. Goodman and his wife, Barbara S. Goodman, as co-trustees for his brother, Thomas Goodman (see footnote 3), with respect to which the co-trustees have shared voting and investment power. 2/ Including the following shares owned by Tridan Corp.Employees Stock Ownership Trust, as nominee only:7,025.95 shares owned directly and beneficially by Peter Goodman, and 5,362.27 shares owned directly and beneficially by Robert W. Erdos.Messrs. Robert W. Erdos, Peter Goodman, Thomas Goodman and Warren F. Pelton are trustees of said trust. 3/ Including 600,000 shares owned of record only, by Peter Goodman and Barbara S. Goodman, as trustees for Thomas Goodman (Peter Goodman’s brother). 4/ This amount does not include 49,000 shares owned of record and beneficially by Erda Erdos, Mr. Erdos’ wife. The foregoing table and footnotes shall not be construed as an admission that Peter Goodman is the beneficial owner of any shares owned by him as a trustee for his brother, nor of any shares owned by Mr. Goodman’s wife; nor as an admission that Barbara S. Goodman is the beneficial owner of any shares owned by her as a trustee for Peter Goodman’s brother; nor as an admission that Robert W. Erdos is the beneficial owner of any shares owned by Mr. Erdos’ wife. Peter Goodman, president and a director of the Company, controls the Company in that any matter to be voted on at the meeting can be decided by Mr. Goodman and any one of several other shareholders, who together own a majority of the outstanding shares, if they vote in the same way on such matter. Joseph T. Scialo is the Company’s administrator.Mr. Scialo is a certified public accountant in the firm of Scialo Reimann & Associates CPA, P.C., 48 South Franklin Turnpike, Suite 104, Ramsey, NJ 07446. - 8 - RELATIONSHIP WITH AND RATIFICATION OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS The audit committee is responsible for approving the engagement of the Company’s independent public accountants prior to their engagement.The audit committee and board of directors have unanimously approved the selection ofWeiserMazars LLP (formerly Weiser LLP) as independent public accountants for the Company for the fiscal year ending April 30, 2011.The former accounting firm of Leslie Sufrin and Company, P.C., which merged into Weiser LLP, had been the Company’s auditors since it became a registered investment company in 1980.Although shareholder ratification is not required by law, to be consistent with past practice the firm’s selection is being submitted for ratification by the shareholders, which requires the affirmative vote of a majority of the shares of the Company present at the meeting.If shareholders do not ratify their selection, the board will reconsider the matter and will decide whether to retain that firm.The audit committee and board of directors reviewed the services performed by WeiserMazars LLP during the last fiscal year and determined that such services did not affect their independence.The firm has no direct or indirect financial interest in the Company, except for fees received by it for services which were furnished at customary rates and terms.Representatives of the firm are expected to be present at the meeting, will be given an opportunity to make such statements as they feel appropriate, and will be available to respond to appropriate questions. Audit Fees – WeiserMazars LLP billed the Company a total of $44,000 for the 2010 fiscal year, and $43,000 for the 2009 fiscal year, for the audit of the Company’s annual financial statements and in connection with statutory and regulatory filings for those years. Audit-Related Fees – No fees were billed to the Company for the last two fiscal years for any audit-related services. Tax Fees – No fees were billed to the Company for the last two fiscal years for tax compliance, tax advice or tax planning. All Other Fees – No fees were billed to the Company for the last two fiscal years for any other services. INVESTMENT ADVISER The Company’s investment adviser is J.P. Morgan Investment Management Inc., (“Morgan”), 245 Park Avenue, New York, NY 10167.The Investment Advisory Agreement dated July 1, 2000 (the “Agreement”) between the Company and Morgan was most recently approved by the shareholders at the annual meeting on June 20, 2000 and expires June 30, 2010.On June 15, 2010, the board of directors (including the Company’s independent directors) unanimously approved a continuation of the Agreement until June 30, 2011 (subject to the early termination provisions contained in the Agreement). - 9 - Under the Agreement Morgan, subject to the general supervision of the Company’s board of directors and in conformance with the stated policies of the Company, manages investment operations and the composition of the Company’s portfolio of securities and investments.In this regard, it is the responsibility of Morgan to make investment decisions for the Company and to place the purchase and sale orders for the portfolio transactions of the Company. The investment advisory services of Morgan to the Company are not exclusive under the terms of the Agreement.Morgan is free to, and does, render investment advisory services to others, including numerous funds. Morgan seeks to obtain the best price and execution of orders placed for the Company's assets considering all of the circumstances. If transactions are executed in the over-the-counter market, Morgan will deal with the principal market makers, unless more favorable prices and executions are otherwise obtainable. There is no agreement by Morgan with any broker or dealer to place orders with it. When circumstances relating to a proposed transaction indicate that a particular broker or dealer is in a position to provide the best execution considering all factors including price, the order is placed with that broker or dealer. This may or may not be a broker or dealer which has provided statistical or other factual information to Morgan. Subject to the requirement of seeking the best price and execution, Morgan may, in circumstances in which two or more brokers are in a position to offer comparable prices and execution, give preference to a broker or dealer which has provided statistical and other factual information to it. In recognition of the brokerage execution services Morgan may pay a brokerage commission in excess of that which another broker might have charged for the same transaction. Morgan periodically evaluates the overall reasonableness of brokerage commissions paid by the Company. The factors considered in these evaluations include the competitive negotiated rate structure at the time the commission is charged and the effectiveness of the broker's execution. INVESTMENT ADVISORY AGREEMENT RENEWAL Throughout the year, the directors receive and analyze a substantial quantity of comprehensive information and written materials, including ongoing analysis of the company’s existing portfolio and Morgan's recommendations in light of its forecasts for the economy, employment trends, business conditions, federal rate moves, interest trends including comparisons between tax-exempt and taxable bonds, appropriate maturities, quality, yields, diversification, etc.The directors subject Morgan's portfolio management to scrutiny at each board meeting, including examination of transactions completed since the prior meeting and an overview of the entire portfolio.Written materials received by the directors before and during each meeting include reports, statistics, charts, graphs, performance records, comparisons with other funds and the like.Morgan is constantly questioned regarding its views, its recommendations and its performance. In addition to the foregoing, Morgan submits each year its audited financial statements and detailed information regarding Morgan's business, personnel and operations, advisory services, compensation matters, portfolio strategy, investment performance, sources of information, fee comparisons, compliance programs, and other matters of significance to the relationship between Tridan and its investment adviser, all of which material is furnished to each director.The directors review and discuss this material, as well as their own views on Morgan’s performance and relationship with Tridan, with particular attention to the following areas: - 10 - Investment Performance At each meeting, the directors receive, review and discuss with Morgan’s representatives various data showing Tridan’s portfolio characteristics, including market value, average duration, credit quality, coupon, estimated annual income and yield statistics, and breakdown information regarding duration, credit, and investment sectors.Morgan’s quarterly presentation also includes the portfolio performance over three months, year to date, one year, three years, five years and ten years, compared with the Lipper NY Intermediate Muni Debt Funds, JPMorgan NY Tax Free Bond Fund, Sanford Bernstein NY Muni Fund, and Lehman 1-17 Year NY Muni Bond Index.Based on their review, the directors have concluded that Tridan’s relative investment performance has been satisfactory. Nature, Extent and Quality of Service The board’s analysis of the nature, extent and quality of Morgan’s services to Tridan is based on knowledge gained over time from discussions with management and at the board’s regular meetings. In addition, the directors review the qualifications, education and experience of Morgan’s personnel involved in rendering those services. As Tridan’s investment adviser, Morgan manages the investment of the company’s assets, including purchases and sales of securities. Morgan also provides clerical and bookkeeping services, and prepares and issues periodic reports and statements. The board considers its adviser’s performance of these administrative and support services, including monitoring adherence to the company’s investment policies, guidelines and restrictions, Morgan’s responsiveness to requests by Tridan’s counsel for periodic information, reports and certifications required for compliance with securities laws and regulations, and maintaining and monitoring their respective compliance programs in light of today’s extensive regulatory requirements. The board has concluded that the nature, extent and quality of the services provided by Morgan to the company have been and continue to be appropriate and beneficial. Fees Under its investment Advisory Agreement with Morgan, Tridan pays an annual fee, computed and payable quarterly, equal to 0.28% of its net assets under management.The agreement requires Morgan to bear all expenses incurred by it in connection with its activities under the agreement, without any reimbursement from the company.Morgan received fees aggregating $101,120 applicable to the year ended April 30, 2010.In light of the nature, extent and quality of the services received by Tridan from Morgan, and comparing the management fees charged by Morgan to other fixed-income investment companies managed by it, all of which are many times larger than Tridan, the board considers Morgan’s management fees to Tridan to be reasonable. It was the conclusion of the directors that it would be in the best interests of Tridan Corp. and its shareholders for the board to renew the investment advisory agreement with J.P. Morgan Investment Management Inc. for another year. - 11 - The names and principal occupations of the directors and principal executive officers of Morgan are as follows.All of them may be reached c/o J.P. Morgan Investment Management Inc., 245 Park Avenue, New York, NY 10167. Name Position at Morgan* Evelyn V. Guernsey Director, Chairman, President, Chief Executive Officer George C. Gatch Director, Managing Director Seth P. Bernstein Director, Managing Director Clive S. Brown Director, Managing Director Lawrence M. Unrein Director, Managing Director Richard T. Madsen Director, Treasurer, Chief Financial Officer Scott E. Richter Secretary, Managing Director Joseph K. Azelby Director, Managing Director Paul A. Quinsee Director, Managing Director John Hunt Director, Managing Director Michael Machulski
